DETAILED ACTION
This Office action is in reply to correspondence filed 27 April 2022 in regard to application no. 17/333,452. Claims 3 and 11-19 have been cancelled.  Claims 1, 2 and 4-10 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of references to Intrator, Nel et al., Denker et al., Cecchi et al. and Sajdat.  As the claims have been amended, further search and consideration were conducted.
In regard to § 101, though the claims continue to recite abstraction as previously set forth, each claim now includes selecting an AI module to simulate something such as a brain region parameter based on human brain activity and for which the AI module corresponds to at least one of a specifically-enumerated set of human brain activities.  This, at least, goes beyond generally linking the previously-construed abstract idea to a particular technological environment.  See MPEP § 2106.05(e).  As such, the claims are no longer directed to the abstract idea, as they integrate it into a practical application, so the rejection is withdrawn.
In regard to § 103 and in addition to the prior art previously made of record, Halpern (U.S. Publication No. 2020/0030608) discloses a method of treating loss-of-control disorders [title] that includes a measurement of “brain wave activity”, [0092] and simulates possible results of electrical nerve stimulation to determine improved parameters therefore. [0094] But neither Halpern nor any previously-cited reference, alone or combined, discloses every limitation of the claims of the present invention, particularly the basis by which an AI module is selected in the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694